IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ABDELAZIZ HAMZE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4940

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed October 12, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Abdelaziz Hamze, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kathleen C. Hagan, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WETHERELL, ROWE, and RAY, JJ., CONCUR.